Citation Nr: 0313322	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of in-service 
head injury, claimed as headaches and blackout spells.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1971 to March 
1972.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied entitlement to service 
connection for headaches and blackout spells secondary to 
skull fracture.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In a September 2000 decision, the Board remanded the claim 
for further development.  The development has been completed 
and the case has returned to the Board.  

The September 2000 Board decision also determined that a 
claim of entitlement to service connection for generalized 
anxiety disorder claimed as a nerve condition was not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which applies to 
all claims denied as not well grounded between July 14, 1999 
and November 9, 2000.  The Board notes that in August 2002, 
the RO readjudicated the claim and denied it on the merits 
and the veteran has not appealed that decision.  Therefore, 
the issue is no longer before the Board.  

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran injured his head prior to active service.  

2.  An increase in disability in the underlying disorder did 
not occur during active service.  

3.  Competent medical evidence reflects that it is highly 
unlikely that a head injury received during active service is 
related to current diagnoses.  


CONCLUSION OF LAW

Residuals of in-service head injury, claimed as headaches and 
blackout spells, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
underwent an enlistment examination in July 1971, at which 
time no relevant abnormality was found.  At that time, he 
completed a medical history questionnaire and checked "no" 
to history of frequent or severe headache, dizziness or 
fainting spells, and history of head injury. 

A treatment note reflects that on August 26, 1971, the 
veteran passed out while coming out of a classroom.  He was 
taken to an emergency room for evaluation, where he 
complained of dizziness and headaches.  The next day, August 
27th, he reported two previous skull fractures and said that 
he currently had pain in the right forehead area.  The 
treatment note reflects that the veteran did not hurt himself 
the day before and did not lose control of urine or feces at 
any time.  A small protuberance was found on the right side 
of the forehead.  The impression was hysterical symptoms.  

On August 28, 1971, the veteran complained of a headache over 
the eyes.  

On September 16, 1971, the veteran was referred to the 
emergency room for having received a head injury.  A 
treatment notes reflects that the veteran hurt his head 
during physical training and also notes that he reportedly 
fractured his skull one year earlier.  An X-ray showed no new 
fracture and the veteran was returned to duty.  An entry the 
next day, September 17th, reflects, "Pt was struck in head 
yesterday."  "Now complains of headache over the right 
eye."  The impression was headaches due to trauma.  

A September 21, 1971, report notes that two workups for 
headaches had been negative and that the veteran was to 
undergo an electroencephalogram (EEG). 

The veteran underwent a neurology consultation examination 
and EEG on September 24th.  He reportedly could not remember 
the month or year and he reported a previous episode of 
blacking out preceded by a dizzy feeling.  His neurology 
examination was normal, however.  An EEG showed no evidence 
of epileptic activity.  The impression was syncope of unknown 
etiology.  He was to continue basic training but he was not 
to fire the rifle.  

Another treatment note reflects that the veteran complained 
of headaches on October 14, 1971.  The note reflects that 
headaches had been occurring for 8 weeks.  The veteran again 
complained of headaches on October 16th.  It was noted that 
he obtained some relief with Valium(r).  The veteran complained 
of headaches on October 18th.  The report reflects that a 
neurologist would see the veteran.  

The veteran complained of headaches on October 21st.  That 
report reflects that a complete neurology workup was 
negative.  The next morning the veteran returned and again 
complained of headaches.  Later that afternoon he was seen 
again as an administrative emergency.  The treatment note 
reflects "Pt. Now decided that he fell down 1 flight of 
stairs last night hitting his head (R parietal area) no 
unconsciousness".

A November 3, 1971, neurology consultation report reflects 
complaint of chronic episodes of dizziness, headache, and 
blackouts.  The veteran reported having fractured his skull 
in an auto accident a year earlier with treatment at Grundy 
Hospital, Virginia.  He had dizziness and headache episodes 
thereafter and was treated by a Dr. Hiss.  He also reported 
that his blackouts began after an auto accident but prior to 
induction.  An X-ray of the skull showed no evidence of 
fracture but slight sclerosis in the front parietal region.  
An EEG was normal with no evidence of epileptic activity.  
The final diagnosis was recurrent headache and periods of 
lightheadedness; etiology probably psychogenic; precipitating 
stress military duty.  

The neurologist also addressed the veteran' history of head 
trauma with skull fracture, offering the following:

It is felt that the major portion of this 
patient's complaints are of a psychogenic origin.  
The patient expresses a desire to leave the 
service based on the fact that he feels that the 
medicines that he has received in the service do 
not seem to control his headaches to the degree 
which he experienced under the care of Dr. Hiss, 
Grundy, Virginia.  These records are not 
available to me and I have asked that these be 
forwarded to me for further review.  The patient 
has been given, of the analgesics available in 
the formulary to which he has had little effect.  
It is of note regarding the history of blacking 
out spells, the EEG reveals no evidence of 
epileptic activity.  It is felt that this clinic 
has no further medical workup to offer this 
patient.  The patient should be treated in a 
conservative manner, that is with analgesics such 
as [Fiorinal], Tylenol, or aspirin for his 
symptomatic complaints. 

A November 9, 1971, treatment report reflects recurrent 
headaches, most probably of tension type.  The report notes 
that an EEG and skull X-ray were normal.  Fiorinal(r) was 
continued.  

On November 17th, the veteran was brought in to Fort Dix's 
Walson Army Hospital emergency room by his drill instructor.  
The report notes that he was on Valium(r) prescribed the day 
prior.  He had fallen out of bed, was very uncoordinated and 
dizzy, and he could not walk by himself.  His stomach was 
irrigated for an unknown quantity of unknown drug and two 
tablets of Valium(r).  It was questionably an overdose.  

In December 1971, the veteran reported severe persistent 
headaches.  He was referred to psychiatry and to neurology.  
Another December 1971 report notes that the veteran was 
normal neurologically.  The impression was headaches.  A 
December 1971 psychiatrist consultation request reflects that 
the veteran had been cleared neurologically.  

The veteran underwent a separation examination in February 
1972 and no relevant abnormality was noted.  At that time, he 
checked "yes" to a history of head injury and to frequent 
or severe headaches.  An examiner noted that the veteran had 
suffered a skull fracture at age 4 but that there was no 
sequela.  The examiner also noted the veteran's complaint of 
frequent headaches. 

In August 1996, the veteran applied for service connection 
for a head injury and for a nerve condition.  He reported 
that a Dr. Patel of Richlands, Virginia, had treated him 
since active service.  

In September 1996, the National Personnel Records Center 
(NPRC) reported that all SMRs had been forwarded.  

In October 1996, the RO wrote to both Dr. Patel and to the 
veteran requesting copies of any pertinent medical treatment 
records.  

In November 1996, the veteran underwent a computerized 
tomography (CT) of his skull at Mountain Home VA Medical 
Center.  The impression was "changes compatible with cavum 
pellicudum".  A magnetic resonance imaging (MRI) study was 
recommended.  

A December 2, 1996, VA compensation and pension mental 
disorders examination report reflects that the examiner did 
not have the claims file for review but noted that the 
veteran reported that his problems began at approximately the 
time of discharge in 1972.  He reported 8 blows to the head 
while learning to fight at boot camp and he reported having 
blackouts from that point on.  The examiner offered Axis I 
diagnoses of generalized anxiety disorder; alcohol 
dependence; and, rule out early dementia secondary to head 
trauma or secondary to alcoholism.  The examiner offered Axis 
III diagnoses of alleged history of head trauma; rule out 
seizure disorder; disc disease of the spine; and, headaches 
of unknown etiology.  The examiner offered to supply an 
addendum if the claims file could be made available for 
review.  

A December 10, 1996, VA compensation and pension examination 
for diseases and injuries of the brain reflects that the 
claims file was reviewed.  The veteran reported that his 
chief problems were headaches and memory loss and that his 
recurring headaches were similar to those that he experienced 
during active service.  He reported that he did not 
intentionally overdose during active service and that the 
incident in question was caused by a mistake by a pharmacist.  
He reported that he had been hit in head about eight times by 
another recruit while training with wooden sticks.  The 
examiner also noted that the claims file reflected that the 
veteran denied any previous head injury during his entrance 
examination and that two complete neurology evaluations 
during active service were described as being within normal 
limits.  After several tests were administered, the examiner 
offered Axis I diagnoses of borderline mental retardation, 
alcohol abuse and dependence, and generalized anxiety 
disorder.  The examiner offered an Axis II diagnosis of 
personality disorder not otherwise specified (NOS).  The Axis 
III diagnoses were alleged history of head trauma, rule out 
seizure disorder cortical or subcortical lesions related to 
head trauma, spinal disc disease, and headaches of unknown 
etiology.  

Following the December 10th examination, the VA physician who 
conducted the December 2nd examination offered an addendum.  
The examiner noted that the claims file was still 
unavailable, but based on the December 10th examination 
report, there was apparently no documentation of an in-
service head injury.  Rather, there had been two incidents of 
head trauma prior to active service with two normal neurology 
evaluations during active service.  The examiner felt that 
the veteran suffered from alcoholism and from generalized 
anxiety disorder, neither of which was related to active 
service.  The examiner offered amended diagnoses of 
generalized anxiety disorder and alcohol dependence on Axis 
I; borderline intellectual functioning on Axis II; and, rule 
out seizure disorder, degenerative disc disease of the spine, 
and headaches of unknown etiology on Axis III.  

On December 20th, 1996, the veteran underwent another VA 
compensation and pension examination for disease and injury 
of the brain.  The examiner noted that the veteran reported a 
skull fracture during active service.  The examiner noted 
that a CT scan showed cavum septum pellucidum, which is 
associated with unusual neurological deficits, with seizure 
disorder, and with psychiatric disorders.  Therefore, further 
neurology consultation was requested.  The examiner noted 
that the veteran currently reported headaches on a daily 
basis and two to three blackouts per month.  The examiner 
noted that the veteran had a head injury in an auto accident 
prior to active service.  The assessments were tension 
headaches; migraine phenomena; anxiety and borderline 
cognitive function; and, abnormal CT scan with dilated 3rd 
ventricle and cavum septum pellucidum.

In November 1997, the veteran reported that he injured his 
head prior to active service but never had blackouts or 
headaches until active service.  He also reported that while 
hospitalized during basic training, the hospital staff 
accidentally overdosed him, which has resulted in a fear of 
doctors and his current nervous condition.  He reported that 
he was attempting to obtain additional medical records.  

In September 2000, the Board remanded the claim for 
additional development, including a search for private 
medical records and an addendum medical opinion.  

Subsequently, the veteran submitted releases in favor of 
Grundy Hospital and from Drs. Hess and Nasreen.  In January 
2001, Grundy Hospital reported that no records concerning the 
veteran were available.  The RO did obtain medical records 
from a Dr. Husain at Buchanan General Hospital.  Pertinent 
reports include a November 2001 CT report that notes a 
prominent septum pellucidum, felt to be unremarkable.  A 
March 2001 report notes dizziness with no clear reason.   A 
November 2001 report notes episodes of memory loss with 
worsening headaches over recent weeks.  The veteran reported 
"blackouts" of memory loss but no loss of consciousness.  
He simply forgot recent activities such as whether he had 
eaten only a few hours prior.  The assessment during that 
visit was headache and hyperlipidemia.  A November 2001 CT 
scan reflects that the veteran was felt to have 
hyperlipidemia headaches and that a prominent septum 
pellucidum was probably a variation.  

VA treatment reports received contain little pertinent 
information.  A December 1996 VA outpatient treatment reports 
reflect complaint of chronic headaches that are probably 
migraine in nature.  

In February 2002, the RO sent a letter to the veteran 
notifying him of the provisions of the VCAA.  The letter 
notified the veteran that attempts to obtain records from 
Drs. Nasreen and Hess and from Clinch Valley Medical Center 
were unsuccessful and that the veteran had provided the wrong 
address for Dr. Nasreen.  

In March 2002, the veteran underwent a VA compensation and 
pension examination for mental disorders.  The examiner noted 
a review of the claims file.  During the examination, the 
veteran reported that he had headaches about once per month 
and he mentioned a history of stomach and back problems, but 
he apparently never mentioned any blackout spell.  The 
examiner reviewed other historical information related to the 
claim and described current symptoms.  The Axis I diagnoses 
were mood disorder, NOS; alcohol dependence; and, 
retardation.  The Axis II diagnosis was personality disorder, 
NOS.  The Axis III diagnoses were history of angina, 
hypertension, hyperlipidemia, degenerative joint disease, and 
duodenal ulcer.  The examiner further opined that the veteran 
received at least two serious head traumas prior to active 
service and his SMRs reflected no significant neurological 
damage during active service.  The in-service headaches were 
attributed to the stress of basic training and the veteran's 
desire to leave the Army.  The examiner concluded with, "It 
is highly unlikely that his injury received in the service 
has any relationship to his current mood disorder or headache 
problems.   

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law 
and implementing regulations.  The veteran has been notified 
of the laws and regulations governing service connection.  He 
has, by a supplemental statement of the case, been advised of 
the evidence considered in connection with his claim, and 
what evidence that is potentially probative or not probative 
of the claim.  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain, and has associated with the claims file, 
all pertinent service records, VA medical records, and the 
private medical records identified by the veteran.

The Board emphasizes that by SSOC issued in October 2002, the 
RO notified the veteran of the provisions of the VCAA and its 
potential impact on his claims, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal.  The RO also notified the veteran 
by letter in February 2002 as to what evidence had not been 
received and that the veteran would have to supply it.  This 
notice satisfies VA's duty to inform the veteran as to what 
evidence he should submit and what evidence VA would attempt 
to obtain.  Quartuccio, supra.  

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  See 
38 C.F.R. § 3.304(b) (2002).

The veteran's entrance examination does not note any 
neurological defect, infirmity, or disorder; however, for the 
reasons set forth below the Board finds that there is clear 
and unmistakable evidence that demonstrates that an injury or 
disease existed prior thereto.  

The first indication that the veteran had a preexisting 
injury to the head came on August 27, 1971, during treatment 
for a blackout.  At that time, the veteran reported two prior 
skull fractures.  Next, on September 16th, the veteran 
reported a skull fracture about one year prior.  On November 
3, 1971, the veteran reported an auto accident about a year 
prior with a resulting skull fracture.  He supported this 
assertion with further reports of symptoms of blackouts, 
dizziness, and headaches that began after the auto accident 
and he specifically stated that the blackouts began prior to 
induction.  Finally, in November 1971 a neurologist explained 
that the veteran desired to leave the service because the 
headache medication received in service was less effective 
that the medication that he had taken prior to active 
service.  These annotations clearly and unmistakably reflect 
that the veteran had a preexisting head injury.  The Board 
notes that the veteran, as a lay person, is competent to 
report symptoms clearly observable to the untrained eye, that 
is, he is competent to report his auto accident with skull 
fracture, as well as subsequent headaches, dizziness, and 
apparent blackouts; and he is competent to recall the fact 
that he took prescription medication for these symptoms prior 
to entry into active service.  Even though the veteran has 
more recently alleged that he had no preexisting symptoms, 
the Board must conclude from the above that his symptoms 
began prior to beginning basic training and because no injury 
had occurred in service prior to the first in-service 
blackout, the headaches, blackouts, and dizziness that the 
veteran reported during active service were simply a 
continuation of those symptoms that preexisted service.  
38 C.F.R. § 3.303(c).  

Having determined that a head injury with blackouts and 
headaches preexisted active service, the Board must next 
address whether such injury was aggravated during active 
service.  

In general, a preexisting injury or disease will be 
considered to have been aggravated by military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2002).  For any wartime service, and 
for peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preexisting 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2002).  Aggravation [of a preexisting 
injury or disease] may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002).  The 
underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Davis v. West, 276 F.3d 1341 (2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The evidence does not reflect that an increase in severity of 
the underlying disorder occurred during active service.  
Regardless of clear medical and lay evidence of a head injury 
during training in September 1971, two subsequent neurology 
examinations within the next few weeks clearly reflected no 
resulting abnormality.  Moreover, no relevant abnormality was 
found at the time of the separation examination.  Thus, an 
increase in disability of the underlying disorder during 
active service has not been demonstrated.  Therefore the 
presumption of aggravation does not apply.  Sondel v. West, 
13 Vet. App. 213 (1999).  The Board finds that there was no 
aggravation of a preexisting disability during active 
service.  

This case is distinguished from Cotant v. Principi, No. 00-
2382 (U.S. Vet. App. June 6, 2003), in that the examinations 
during service and at separation are clear and unmistakable 
evidence that there was no increase in disability during 
service

With respect to direct service connection for the claimed 
disability, there are two medical opinions addressing this 
issue.  A December 10th 1996 medical opinion finds no 
relation between current symptoms and active service; 
however, that opinion is based on an erroneous assumption of 
no documented head injury during active service.  The Board 
finds this opinion to be less probative, as it has an 
inaccurate factual underpinning.  On the other hand, the 
March 2002 VA examiner reviewed the history of the case and 
concluded that it is "highly unlikely" that the injury 
received during active service is related to current 
diagnoses.  Because this opinion is based on correct facts, 
it is compelling.  

Although the veteran has attempted to link current symptoms 
to an in-service head injury, he, as a layman without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
opinion concerning the etiology of his current symptoms 
cannot be used.  

While the veteran has reported continuous symptomatology 
since active service, it has been shown by clear and 
unmistakable evidence that the claimed symptoms preexisted 
active service.  Thus, it will not be necessary to determine 
whether lay evidence of continuity of symptomatology is 
adequate to place the evidence in relative equipoise.  
Rowell v Principi, 4 Vet. App. 9 (1993); Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be 
sufficient to place the evidence in equipoise and thus, under 
38 U.S.C. § 5107(b), establish entitlement to benefits).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to service connection for residuals of in-service 
head injury, claimed as headaches and blackout spells, must 
be denied.  


ORDER

Entitlement to service connection for residuals of in-service 
head injury, claimed as headaches and blackout spells, is 
denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

